UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 27, 2010 Alliance Bancorp, Inc. of Pennsylvania (Exact name of registrant as specified in its charter) United States 001-33189 56-2637804 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 541 Lawrence Road, Broomall, Pennsylvania 19008 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (610) 353-2900 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02Results of Operations and Financial Condition On January 27, 2010, Alliance Bancorp, Inc. of Pennsylvania (the “Company”) issued a press release announcing its results of operations for the quarter and year ended December 31, 2009. A copy of the press release dated January 27, 2010 is included as Exhibit 99.1 and is incorporated herein by reference. ITEM 9.01Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits The following exhibit is filed herewith. Exhibit Number Description 99.1 Press Release dated January 27, 2010 * This information, including the press release filed as Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ALLIANCE BANCORP, INC. OF PENNSYLVANIA Date: January 28, 2010 By: /s/Peter J. Meier Peter J. Meier Executive Vice President and Chief Financial Officer
